Citation Nr: 0020260	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  95-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1989 to April 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1994 RO decision which, in pertinent part, denied 
service connection for a bilateral knee disability.  A 
personal hearing was held before an RO hearing officer in 
March 1996.  A hearing was conducted by a member of the Board 
at the RO (i.e. a Travel Board hearing) in May 2000.  

In a July 1994 decision, the RO denied service connection for 
pyorrhea.  In September 1994, the veteran filed a notice of 
disagreement as to this issue.  A statement of the case was 
issued in December 1994.  At a March 1996 RO hearing, the 
veteran withdrew her appeal as to this issue.  Therefore the 
issue is not in appellate status and will not be addressed by 
the Board.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.204 (1999).  The Board also notes that in a December 
1999 decision, service connection was established for 
paranoid schizophrenia, with a 100 percent rating.

The present Board decision addresses the preliminary issue of 
whether the veteran has submitted a well-grounded claim for 
service connection for a bilateral knee disability.  The 
remand which follows the Board decision concerns further 
development on the claim.  


FINDING OF FACT

The veteran has submitted competent evidence to show a 
plausible claim for service connection for a bilateral knee 
disability.





CONCLUSION OF LAW

The claim for service connection for a bilateral knee 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from 1989 to 1992.  Her 
service medical records show episodic complaints of bilateral 
knee pain in 1990, and reflect a March 1991 diagnosis of 
retropatellar knee pain on the left.  A September 1991 
treatment note shows that the veteran reported left knee pain 
since November 1990.  On examination, there was full range of 
motion of the left knee, with no effusion or instability.  An 
X-ray study of the left knee was negative.  The pertinent 
diagnosis was left knee pain, with no significant pathology 
demonstrated.  Subsequent service medical records are 
negative for problems with either knee.  

The first medical evidence of a bilateral knee disability 
after service is in 1993.  At a June 1993 VA examination, an 
X-ray study of the knees indicated that the bones of the 
knees were normal, with no evidence of fracture, dislocation, 
or arthritic change.  The diagnosis was bilateral knee 
strain, with decreased range of motion.  A number of later 
medical records note knee complaints

A private medical record dated in January 1995 is associated 
with the file, and was submitted by the veteran.  The name of 
the treatment provider is not included, and the page number 
of the document is "2."  At the top of the document is 
written, "D/A:  1/31/95."  The examiner noted that a 
physical examination was performed which revealed swelling, 
tenderness, and "crepitice" [sic] on range of motion of the 
knees.  The examiner concluded, "Based on a reasonable 
degree of medical certainty, I feel that the patient received 
the following injuries from the accident above-referenced:  
acute lumbar strain/sprain, somatic dysfunction of the spine, 
post-traumatic insomnia, due to discomfort, lumbar 
radiculopathy, right knee sprain/strain, left knee 
strain/sprain, and rule out internal derangement of both 
knees." 

A February 1995 VA outpatient treatment record shows that the 
veteran was diagnosed with probable degenerative joint 
disease (osteoarthritis) of the left knee.

A private medical record dated in February 1995 from North 
Penn Orthopaedic Associates indicates that the veteran was 
diagnosed with chondromalacia patella, left greater than 
right.

At a March 1996 VA orthopedic examination, an X-ray study of 
the knees showed medial joint space narrowing bilaterally, 
which suggested some osteoarthritis.  The soft tissues 
appeared normal.  The pertinent diagnosis was bilateral 
tendonitis and synovitis of both knees.  

In October 1998, the veteran's representative submitted a 
note from a private physician, N. Diamond, D.O., which 
reflects that the veteran was treated in September of an 
unspecified year.  Dr. Diamond reported findings of an 
examination of the veteran's knees, and wrote, "Exac. of 
service-related injury dating to November 1990."  Although 
it is unclear if this statement is based solely on the 
veteran's reported history, it provides some medical evidence 
of linkage between the veteran's current left knee disability 
and service.

There is now medical evidence of a knee condition in service, 
a current diagnosis, and medical evidence of linkage between 
service and the current condition.  This is sufficient to 
make the claim, for service connection for a bilateral knee 
condition, well grounded (i.e. plausible) under 38 U.S.C.A. 
§ 5107(a).  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further 
development on the merits of the claim is addressed in the 
remand, below.

At a May 2000 Travel Board hearing, the veteran's 
representative requested that the VA obtain a medical opinion 
as to the etiology of her current bilateral knee disability, 
specifically whether such was related to her service-
connected foot disability.


ORDER

The claim for service connection for a bilateral knee 
disability is well grounded, and to this extent only, the 
appeal is granted.


REMAND

As noted above, the Board finds that the claim for service 
connection for a bilateral knee disability is well-grounded, 
and there is a further VA duty to assist the veteran with 
this claim pursuant to 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999).

Initially, the Board notes that it appears that the veteran's 
service medical records are incomplete; another attempt 
should be made to obtain any available service medical 
records.

The Board finds that the RO should attempt to obtain the 
first page of the January 1995 private medical record noted 
above, and the name of the treatment provider.  The RO should 
ask the veteran if she was involved in an accident involving 
her knees in January 1995, and to submit any evidence 
relating to such accident.  

The RO should also schedule the veteran for a VA examination 
to determine the etiology of all current knee disabilities.  
The examiner should be asked to review the claims file and to 
opine as to any relationship between any current knee 
disability and the service-connected right foot disorder 
(Morton's neuroma of the right foot).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should contact the National 
Personnel Records Center and attempt to 
obtain any additional service medical 
records which are available. 

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated her since 
service for problems with either knee, 
including for any post-service injuries.  
The RO should specifically ask her if she 
incurred a knee injury in January 1995, 
and to identify any treatment she 
received for such.  She should be asked 
to identify the treatment provider who 
completed the January 1995 private 
medical record noted above, and to 
provide the first page of that record.  
The RO should then obtain copies of the 
medical records which are not already on 
file. 

3.  The RO should give the veteran and 
her representative an opportunity to 
submit any other evidence and argument in 
support of the claim for service 
connection for a bilateral knee 
disability.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

4.  Thereafter, the veteran should 
undergo a VA orthopedic examination on 
the nature and etiology of any current 
knee disabilities.  The claims folder, 
and this remand, must be provided to and 
reviewed by the doctor, and the 
examination report must indicate that 
such has been accomplished.  All current 
left and right knee disorders should be 
diagnosed.  The doctor should provide a 
medical opinion, with full rationale, as 
to the likely date of onset and etiology 
of current left and right knee disorders, 
including whether the current knee 
conditions are related to service or 
related to the service-connected right 
foot disability.  

This medical opinion should include 
specific reference to findings in the 
service medical records, specific 
reference to findings in the post-service 
medical records (in particular that of 
Dr. Diamond), and an adequate discussion 
of the medical principles relied on in 
reaching the opinion on etiology.

5.  After assuring full compliance with 
the above development, the RO should 
review the claim for service connection 
for a bilateral knee disability.  If the 
claim is denied, the veteran and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 



